Citation Nr: 0708468	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  03-10 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran had active service from January 1980 to January 
2000. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for a lumbar spine 
disorder.  


FINDING OF FACT

The veteran's lumbar spine disability did not first manifest 
in service or within a year of separating from service, and 
is not related to a disease or injury in service. 


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active service, and may not be so presumed. 38 U.S.C.A. §§ 
1110, 1112, 5107(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to: service 
medical records, lay statements in support of his claim, VA 
compensation and pension examination reports, private 
treatment records, and VA medical records. Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf. 
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, on the claim. 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 
The veteran claims service connection for a lumbar spine 
disorder, which he contends initially manifested in service.  
In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).   The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1, 8 (1999).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Factual Background

No conditions affecting the spine were noted during his 
January 1980 service induction examination, and the veteran 
did not complain of recurrent back pain.  In March 1995 he 
sought treatment for low back pain, although no deformity or 
spasms were noted.  On examination, the veteran's vertebrae 
were straight and no conditions affecting the spine were 
diagnosed.  In April 1995, he complained of back and neck 
pain and decreased sensation bilaterally in the T1 region.  
No diagnosis was reached.  In September 1998 the veteran 
sought treatment for numbness in the lower back.  There is no 
evidence that diagnostic tests were performed or a diagnosis 
reached.  The veteran did not complain of recurrent back pain 
on his January 2000 personal report of medical history, and 
no conditions affecting the spine were noted during his 
separation examination.  

March 2001 medical records indicate the veteran sought 
treatment for a back ache.  On examination, his physician 
noted lumbosacral discomfort with range of motion and pain 
with bending over and stooping.  The veteran's physician 
diagnosed lower back strain and prescribed pain relievers to 
treat his symptoms.   

The veteran underwent a February 2002 VA medical examination.  
He reported twisting his back while power lifting during 
active service.  He stated that he has continued to have 
episodes of low back pain since the in-service incident.  The 
veteran stated that these episodes of low back pain occur 
every few months and last a few days.  No scoliosis or pelvic 
asymmetry was observed on examination.  Lumbar lordosis was 
normal.  Lumbar range of motion was full in forward flexion 
and recovery.  No pain was observed on forward flexion.  
Extension was 30 degrees with pain on the end range.  Lateral 
bending was 20 degrees bilaterally without pain.  The 
examiner noted positive lumbar sprain in the lower lumbar 
region.  No pain on palpation of the paraspinal musculature 
was noted.  X-rays revealed an unremarkable lumbar spine, 
without evidence of fractures or degenerative spur formation.  
The examiner diagnosed chronic episodic mechanical back pain, 
not associated with significant neurologic deficit or 
radiculopathy.  No opinion was rendered regarding whether the 
veteran's lumbar spine disability was related to service.

Subsequent to a March 2004 Board remand for additional 
development, the veteran underwent a VA spine examination in 
September 2004.  The examiner measured lumbar flexion to 40 
degrees, hyperextension to 20 degrees, lateral bending to 30 
degrees bilaterally, and rotation to 40 degrees.  The 
examiner noted tenderness to palpation over the lumbosacral 
joint and both sacroiliac joints.  An x-ray examination of 
the lumbar spine revealed minimal vertebral disc narrowing at 
L5-S1.  Slight degenerative disc disease of the lumbar spine 
was diagnosed, however, the examiner did not reach an opinion 
regarding whether the veteran's lumbar spine disability was 
related to service.  

The veteran underwent an MRI in June 2005, which revealed a 
normal lumbar spine.  The veteran's claims file was submitted 
to a VA examiner in July 2005 to determine whether a nexus 
existed between his current lumbar spine disability and 
service.  In light of the veteran's normal MRI, the examiner 
concluded he did not have a complete rationale for the cause 
of the veteran's low back pain.  The examiner was unable to 
relate the veteran's low back pain to service. 


Analysis

In light of the evidence of record, it is clear that the 
veteran currently suffers from a chronic disability affecting 
his lumbar spine, manifested by pain and limitation of 
motion.  Although the VA examiner was not able to 
definitively diagnose the veteran's lumbar spine disability 
in June 2005, the evidence of record indicates that his 
condition may be characterized as a lumbar strain, chronic 
episodic mechanical back pain, or slight degenerative disc 
disease.  Despite evidence of a current lumbar spine 
disability, the preponderance of the evidence is against a 
nexus between the veteran's current disability and active 
service.  The June 2005 VA opinion statement indicates there 
is insufficient diagnostic evidence to relate the veteran's 
back pain to service.  There is no contradictory opinion 
relating the veteran's lumbar spine disability to service.  

Although the veteran sought treatment for back pain and 
numbness during service, no diagnosis of a lumbar spine 
disability was reached.  There is no current medical opinion 
relating the veteran's current lumbar spine disability to 
active service.  Further, arthritis of the lumbar spine was 
not diagnosed within the year after separating from service, 
thus, service incurrence may not be presumed.  38 C.F.R. 
§ 3.309(b).  The criteria for a grant of service connection 
have not been met.  The preponderance of evidence is against 
the claim, the "benefit of the doubt rule" does not apply, 
and the claim for service connection for a lumbar spine 
disability must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated May 2001 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service, private, and VA medical records, and provided 
the veteran VA medical examinations in February 2002 and 
September 2004.  A supplemental opinion regarding service 
incurrence was obtained in June 2005.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


